DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “opening suitable for facing the wall surface” and “an opening opposite to said opening of said receiving space” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fallows US 2014/0034799 (hereinafter Fallows).

    PNG
    media_image1.png
    398
    914
    media_image1.png
    Greyscale

Re. Cl. 1, Fallows discloses: A support device (Fig. 14) suitable for mounting on a wall surface (see Fig. 14 and Paragraph 0006, Lines 1-3) and suitable for connection with at least one of a display screen (see Fig. 14, via 314) and a work platform (see 316, Fig. 14), said 5support device comprising: a slide frame (328, Fig. 15)  including a front plate (328, Fig. 14, where slot 346 is located) extending along a length direction (see Fig. 15, vertical direction), and two side plates (see annotated figure 17) respectively connected to two opposite lateral sides of said front plate and spaced apart from each 10other in a width direction transverse to the length direction (see annotated figure 17, left right direction being the width), said side plates and said front plate cooperatively defining a receiving space (332 and 344, Fig. 17) that has an opening suitable for facing the wall surface (see Fig. 17, backwards facing opening), each of said side plates further cooperating with 15said front plate to define a slide groove (336, 338 Fig. 17) that has an opening opposite to said opening of said receiving space (opening facing outward, Fig. 17); a sliding unit (350, Fig. 15) slidable on said slide frame in the length direction (see Fig. 15) and suitable for connection 20with the at least one of the display screen and the work platform (see Fig. 15, via 402 and 314), said sliding unit having two sliding portions (354, Fig. 15) spaced apart from each other in the width direction (see Fig. 15), each of said sliding portions being slidably disposed in said slide groove defined by 25said front plate and a corresponding one of said side plates (see Fig. 14); a load-adjusting unit (372, Fig. 15) disposed in said receiving 14 space and connected to said slide frame and said sliding unit (see Fig. 14-15), said load-adjusting unit being switchable between a movable state, in which said load-adjusting unit is movable to extend and retract 5in the length direction and brings said sliding unit to move therealong, and a locked state, in which said load-adjusting unit generates a supporting force that supports said sliding unit to maintain at a desired fixed point (Paragraph 0063, Lines 1-10); and 10a control unit (370, Fig. 14) disposed on said sliding unit and including an operating member (398, Fig. 14) for controlling the movement of said load-adjusting unit (Paragraph 0063, Lines 1-10).
Re. Cl. 2, Fallows discloses: each of said side plates has a flank portion spaced apart from said front plate in the width direction, a plate-connecting portion connected between said front plate and said flank portion and cooperating with said front plate and said flank portion to 20define said slide groove, and a wall-connecting portion that is connected to a junction of said flank portion and said plate-connecting portion (see annotated figure 17) and that is suitable for connection with the wall surface (see Fig. 18, via 320).
Re. Cl. 3, Fallows discloses: said slide frame further includes a plurality of decorative plates (349, Fig. 18), said flank portion of each of said15 side plates having a first engaging portion formed on one end thereof (see 347, Fig. 17), said wall-connecting portion of each of said side plates having a second engaging portion formed on one end thereof (see other 347, Fig. 17), each of said 5decorative plates being detachably connected to a respective one of said side plates and cooperating with the respective one of said side plates (Paragraph 0054, Lines 15-17) to define a wire-embedding space (see Fig. 17, the space between 347’s which is covered by 349 would be a space that wires could be embedded into), each of said decorative plates having a third engaging portion and a fourth 10engaging portion formed on two opposite ends thereof, said third engaging portion engaging with said first engaging portion, said fourth engaging portion engaging with said second engaging portion (Paragraph 0054, Lines 15-17, by being attached to portions 347, there is a portion of the plate which engages 347).
Re. Cl. 5, Fallows discloses: said sliding unit includes a sliding member (352, Fig. 15) slidable on said slide frame in the length direction and having said sliding portions (see Fig. 14-15), each of said sliding16 portions having an L-shape (see Fig. 15-16).
Re. Cl. 6, Fallows discloses: said sliding unit further includes a mounting seat 5(314, Fig. 15) connected to said sliding member and suitable for connection with the display screen (Paragraph 0053, Line 3), and a pivot seat (402, Fig. 14-15) connected to said sliding member and suitable for connection with the work platform (see Fig. 14-15, work platform 316), said pivot seat being spaced apart from said mounting seat in the 10length direction (see Fig. 14), and being located at a height lower than that of said mounting seat (see Fig. 14).
Re. Cl. 7, Fallows discloses: said load-adjusting unit is a locking cylinder (see 372, Fig. 15 and Paragraph 0063, Lines 1-10), and 15includes a cylinder body (see larger cylinder of 372, Fig. 15) connected to said front plate (see Fig. 14-15, via 360), a piston rod (374, Fig. 15) retractably disposed in said cylinder body and connected to said sliding unit (see Fig. 14-15), and a valve stem (382, Fig. 15) extending through said piston rod and driven by said operating member (see Fig. 14-15), said valve stem 20being used for preventing retractable movement of said piston rod to place said load-adjusting unit in the locked state, and being also used for allowing retractable movement of said piston rod to place said load-adjusting unit in the movable state (Paragraph 0063, Lines 1-10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fallows in view of Herzog US 2005/0173596 (hereinafter Herzog).
Re. Cl. 4, Fallows does not disclose how the decorative plates are secured to the side plate so there it does not disclose one of said first and third engaging portions is a protruding portion, and the other one of said first and third engaging portions is a recess portion, and wherein one of said second and fourth engaging 20portions is a protruding portion, and the other one of said second and fourth engaging portions is a recess portion. Herzog disclose a mating arrangement between a cover plate (170, Fig. 1) and a receiving wire chamber (118, Fig. 1) where the cover plate has third and fourth engaging portions (178 and 179, Fig. 1-3) that engage with first and second recesses (see 150 Fig. 3 and 136-137 Fig. 2).  Re. Cl. 4, Herzog discloses one of said first and third engaging portions is a protruding portion, and the other one of said first and third engaging portions is a recess portion, and wherein one of said second and fourth engaging 20portions is a protruding portion, and the other one of said second and fourth engaging portions is a recess portion (see Fig. 1-3, recess portions 150, 136-137 receive protruding portions 178 and 179).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fallows decorative plate connection to include the recess and protruding portions of Herzog since Herzog states that such a modification can pivot to provide access to the interior of the trough (Paragraph 0040, Lines 2-6). Such a modification may be useful to the user to remove items which are within the trough or to clean the device when necessary without fully dismantling the device. 
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hung US 2015/0354746, Fallows US 2012/0256069, Root US 2007/0095994, Hung US 2017/0159879, Johnson US 10376042 and Spieth US 3563349 disclose other known lifting devices which are pertinent to Applicant’s invention and are presented to the Applicant for their consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632